Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0141469 (“Huang” or “H”).
Regarding claim 1, H teaches an antenna circuit (that of fig 13), comprising: an antenna unit (1304), a switching circuit connection point (that of 1318) and a feed point (that of 1314) being arranged on the antenna unit (as shown), an antenna feed connected with the feed point (1310 is connected to 1314 when 1316 is appropriately switched), a first tuning circuit (that of 1318) connected with the switching circuit connection point (as shown), the first tuning circuit is configured to increase a bandwidth of a single resonant mode in an intermediate-high frequency and/or tune a resonant frequency in the intermediate-high frequency (as shown in fig 14); wherein a distance from the feed point to the end of the antenna unit is larger than a distance from the switching circuit connection point to the end of the antenna unit (as shown with respect to the right end near 1322).
Regarding claim 17, H teaches that antenna circuit according to claim 1. However, H fails to teach a mobile terminal, comprising that circuit. Nevertheless, mobile terminals were old and well-known. Thus, it would have been obvious to provide a mobile terminal with the antenna circuit of claim, taught by H. The motivation would have been to provide a mobile terminal with an adjustable antenna to allow for wireless communication.
Regarding claim 18, H fails to teach that the mobile terminal comprises at least one of a mobile phone, a tablet computer, a personal digital assistant and a vehicle computer. However, mobile phones were old and well-known. Thus, it would have been obvious to provide that the mobile terminal was a mobile phone. The motivation would have been to provide a mobile phone with an adjustable antenna to allow for wireless communication.

Allowable Subject Matter
Claims 2-16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRAHAM P SMITH whose telephone number is (571)270-1568. The examiner can normally be reached M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRAHAM P SMITH/Primary Examiner, Art Unit 2845